Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 29 September 2022.  Claims 1-20 are pending in the application.   Claims 1, 6, 15-18 and 20 have been amended.  
The objections to the claims are hereby withdrawn in light of Applicant's claim amendments.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 20 is hereby withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (U. S. Patent Application Publication No. 2009/0136357) in view of Witzel (U. S. Patent No. 4,427,339).
As to claim 17, Vadillo discloses a fan (FIG. 2) for a motor assembly (FIG.’s 1-3, Abstract, para. 0004)  having a rotational axis and a motor housing (as indicated on FIG. 1) having a plurality of cooling openings (shown, note INTAKE AIRFLOW labels)), said fan comprising a central hub (shown) having a rotational axis.  However, Vadillo is silent as to the fan having the specific configuration recited in claim 17.  In this regard, Witzel teaches a fan (FIG.’s 1 & 2, Abstract) having a plurality of circumferentially-spaced spokes 11, 12 (col. 3, lls. 40-50) extending from said central hub 1, and a plurality of circumferentially-spaced blades 9, 10 Id., coupled to said plurality of spokes 11, 12 in a one-to-one relationship (FIG. 1, as shown), wherein a radially inner edge of each blade is positioned radially outward from said central hub 1 (as shown), and wherein said plurality of blades 9, 10 extend axially from said plurality of spokes 11, 12 (FIG.’s 2 & 3, cross-sections II & III taken in FIG. 1, shows blades extending axially, the left/right direction in these views, from the spokes, at least in part).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute Vadlillo’s for the fan of Witzel because it would predictively provide air flow performance with expected results.  The use of the fan of Witzel in the combination of Vadillo is considered a simple substiture of one known fan for that of another.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).1
	
Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and dependents, the claims have been amended to recite a shroud and additional fan specifics.  It is the Examiner’s opinion that modification of Vadillo in the manner claimed is neither contemplated nor foreseeable in light of the available prior art teachings.  Applicant’s remarks from pp.’s 7 & 8 of the response filed 29 September 2022 are found to be particularly persuasive in this regard.

With respect to claims 18 and 20, reasons for allowance were set forth in the previous Office-action. 

With respect to claim 19, the prior art of record either alone or in combination does not teach or fairly suggest the fan for a motor assembly recited in claim 17 with the fan further comprising a stiffening ring coupled proximate a radially outer edge of said plurality of blades, and wherein said fan does not include a back plate such that said fan is free of material between adjacent spokes.
Modifying Witzer with a stiffening ring would render it unsuitable for its intended purpose because its fan/blades are designed to elastically deform during operation (col. 4, ln. 60 to col. 5 ln. 5).  A stiffening ring would defeat this purpose.  

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.